Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear if the wheel is part of the claimed combination.  The preamble of the claim recites a “rear fork of bicycle frame” and in line 4, the arms are “dimensioned to rotatably couple a wheel therebetween”.  Then in lines 8-9, applicant claims “the extension and the foot step do not extend beyond a circumference of said wheel”.  However, the wheel is not positively recited as part of the claimed combination.  Clarification as to whether the wheel is part of the claimed combination is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  In claim 13, line 2, it appears that “relative an axis” should be –relative to an axis-.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickelbaut (USPN 993,567).
Regarding claim 1, Stickelbaut teaches a rear fork of a bicycle frame comprising: a base (forward portion of the frame); a first arm and a second arm C (an arm on each side of rear wheel 5) each extending rearward from the base; the first arm and the second arm dimensioned to rotatably couple a wheel 5 therebetween; and at least one wheelie step a, b, comprising an extension 8 rotatably coupled to and extending from one of the first arm and the second arm (footrests are positioned on opposite sides of wheel 5 and are connected to the frame at rear axle 10), and a foot step b coupled to the extension, wherein the extension and the foot step do not extend beyond a circumference of the wheel (as seen in Figure 4).
Regarding claim 2, the extension 8 is rotatably coupled to a distal end of one of the first arm and the second arm C (seen in Figure 4).
Regarding claim 3, the at least one wheelie step comprises a first wheelie step comprising a first extension rotatably coupled to the first arm and a first foot step coupled to the first extension and a 
Regarding claim 6, Stickelbaut teaches a rear axle 6 extending from the first arm to the second arm.  
Claim(s) 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawsat (USPN 1,118,679).
Regarding claim 9, Pawsat teaches a rear fork of a bicycle frame comprising: a first arm and a second arm (arms a, b, on opposite side of rear wheel) each extending in a rearward direction from the base (forward portion of bicycle); a rear axle (at c) extending from a first axle point of the first arm to a second axle point of the second arm; and at least one wheelie step 1-8 comprising an extension 1 rotatably connected to and extending from a coupling point 4 of one of the first arm and the second arm, wherein the coupling point 4 is spaced apart from the axle points, and a foot step 6 coupled to a distal end of the extension 1.
Regarding claim 10, Pawsat teaches the at least one wheelie step comprises a first wheelie step comprising a first extension coupled to the first arm and a first foot step coupled to the first extension and a second wheelie step comprises a second extension coupled to the second arm and a second foot step coupled to the second extension (a wheelie step is positioned on each side of the rear fork and each step includes an extension 1 and a foot step 8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stickelbaut in view of Miree (USPN 5,927,801).
Regarding claim 4, Stickelbaut lacks a stirrup shaped foot step.
Miree shows a foot step 40, 41, with a stirrup shaped support 40 for each foot.
It would have been obvious to one of ordinary skill in the art to provide a stirrup for each foot step of Stickelbaut, as taught by Miree, in order to better hold the rider’s foot on the step portion.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stickelbaut in view of May (PGPub 2018/0001951).
Stickelbaut lacks a lock configures to lock the extension in different rotational positions.  
May teaches a step configuration having an foot step and an extension (unnumbered, but shown in Figures 5 and 6 with a lock 30, 40, 38) is configured to lock the extension to a frame at different rotational positions about an axis that is parallel to a rotational axis of the rear wheel (a rotational axis that is transverse cycle frame).
It would have been obvious to one of ordinary skill in the art to provide the Stickelbaut step structure with a lock that locks the extension in multiple locking positions, as taught by May, in order to provide flexibility in the positioning of the foot step.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stickelbaut in view of Bourne (UPN 3,777,835).
Stickelbaut lacks a wheel having a cylinder shaped main portion and frusto conical side portions extending from opposite sides of the main portion.

It would have been obvious to one of ordinary skill in the art to provide Stickelbaut with a rear wheel having a cylinder shaped main portion and frusto conical side portions extending from opposite sides of the main portion, as taught by Bourne, in order to assist in steering the cycle.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pawsat in view of Miree (USPN 5,927,801).
Regarding claim 4, Pawsat lacks a stirrup shaped foot step.
Miree shows a foot step 40, 41, with a stirrup shaped support 40 for each foot.
It would have been obvious to one of ordinary skill in the art to provide a stirrup for each foot step of Pawsat, as taught by Miree, in order to better hold the rider’s foot on the step portion.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pawsat in view of May (PGPub 2018/0001951).
Pawsat lacks a lock configures to lock the extension in different rotational positions.  
May teaches a step configuration having an foot step and an extension (unnumbered, but shown in Figures 5 and 6 with a lock 30, 40, 38) is configured to lock the extension to s frame at different rotational positions about an axis that is parallel to a rotational axis of the rear wheel (a rotational axis that is transverse cycle frame).
It would have been obvious to one of ordinary skill in the art to provide the Pawsat step structure with a lock that locks the extension in multiple locking positions, as taught by May, in order to provide flexibility in the positioning of the foot step.
Regarding claim 13, the rotational positions are relative an axis that is parallel to the rear axle.  
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant should not that the performance of a “wheelie” is an intended use for the structure claimed and is not itself limiting structure.  The claims have been evaluated based on the structure recited, not the way the structure is expected to be used.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

amb